                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

LARON M. JONES,

                      Petitioner,                                    8:18CV411

       vs.
                                                                MEMORANDUM
                                                                 AND ORDER
STATE OF NEBRASKA, SCOTT R.
FRAKES, Director, Nebraska
Correctional Services; and MICHELL
CAPPS, Warden, Nebraska State
Penitentiary;

                      Respondents.

       This matter is before the court on preliminary review of Petitioner Laron M.
Jones’ Amended Petition for Writ of Habeas Corpus1 (filing no. 10) brought
pursuant to 28 U.S.C. § 2254. The purpose of this review is to determine whether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Condensed and summarized for clarity, Petitioner’s claims are:

       Claim One:             Petitioner was denied effective assistance of counsel and
                              a fair trial because trial counsel (1) failed to suppress,
                              object to, and properly impeach the identification
                              testimony of witnesses Alanna Delany, Saraha Richards,
                              Dale Gaver, and Giovanni Barrios (filing no. 10 at
                              CM/ECF pp. 21–34); (2) failed to file a motion to dismiss
                              (id. at CM/ECF pp. 34–35); (3) failed to properly
                              investigate and call numerous witnesses provided to
       1
           The court determined that Petitioner’s original habeas petition (filing no. 1) was
deficient since it was not signed under penalty of perjury. (See Filing No. 9.) From the court’s
review, it is clear that Petitioner’s amended petition incorporates all of the same claims from his
original petition. Thus, the court considers the amended petition as superseding the original
petition. See NECivR 15.1(b).
               counsel by Petitioner who were important to Petitioner’s
               alibi defense (id. at CM/ECF pp. 36–41); and (4)
               generally failed to conduct an adequate pretrial
               investigation and to gather defense evidence (id. at
               CM/ECF pp. 41–45).

Claim Two:     Petitioner’s right to due process was violated when the
               prosecution failed to disclose (1) the recording of
               Petitioner’s police interview and (2) the photographic
               line up shown to Jenna McBride in violation of Brady.
               (Id. at CM/ECF pp. 63–67.)

Claim Three:   Petitioner was denied effective assistance of counsel
               because appellate counsel failed to raise on direct appeal
               that trial counsel was ineffective (1) for the reasons set
               forth in Claim One and (2) for failing to raise Brady
               violations. (Id. at CM/ECF pp. 69–70.)

Claim Four:    Petitioner was denied due process and the right to a fair
               trial because (1) Nebraska’s second-degree murder
               statute is facially unconstitutional as it does not provide
               fair warning sufficient to prevent arbitrary enforcement
               (id. at CM/ECF pp. 73–89) and (2) the substantive
               change to the elements of second degree murder and
               sudden quarrel manslaughter is a new rule of
               constitutional law that should be applied retroactively to
               Petitioner (id. at CM/ECF pp. 93–95).

Claim Five:    Petitioner was denied due process and the right to a fair
               trial because the trial court committed plain error in
               giving Jury Instruction No. 8. (Id. at CM/ECF pp. 99–
               101.)

                              2
      Claim Six:         Petitioner was denied the right to a fair trial because the
                         state district court presiding over Petitioner’s
                         postconviction proceedings: (1) erred in finding that
                         issues raised by Petitioner in his postconviction motion
                         were or could have been litigated on direct appeal (id. at
                         CM/ECF pp. 96–98); (2) committed plain error in
                         denying Petitioner’s postconviction motion (id. at
                         CM/ECF pp. 101–02); and (3) committed plain error in
                         determining that DNA placed Petitioner at the scene of
                         the crime (id. at CM/ECF pp. 102–03).

       With the exception of Claim Six, the court determines that Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
However, the court cautions Petitioner that no determination has been made
regarding the merits of these claims or any defenses to them or whether there are
procedural bars that will prevent Petitioner from obtaining the relief sought. Claim
Six is not a cognizable habeas corpus claim because it is based on errors in the
state postconviction proceedings. Errors during state postconviction review are not
cognizable in a federal habeas corpus action. See Jenkins v. Houston, 4:05CV3099,
2006 WL 126632 (D. Neb. 2006) (collecting cases). Claim Six is dismissed.

       Petitioner also requests the appointment of counsel. (Filing No. 3.) “[T]here
is neither a constitutional nor statutory right to counsel in habeas proceedings;
instead, [appointment] is committed to the discretion of the trial court.” McCall v.
Benson, 114 F.3d 754, 756 (8th Cir. 1997). As a general rule, counsel will not be
appointed unless the case is unusually complex or the petitioner’s ability to
investigate and articulate the claims is unusually impaired or an evidentiary
hearing is required. See, e.g., Morris v. Dormire, 217 F.3d 556, 558-59 (8th Cir.
2000), cert. denied, 531 U.S. 984 (2000); Hoggard v. Purkett, 29 F.3d 469, 471
(8th Cir. 1994). See also Rule 8(c) of the Rules Governing Section 2254 Cases in
the United States District Courts (requiring appointment of counsel if an

                                         3
evidentiary hearing is warranted). The court has carefully reviewed the record and
finds there is no need for the appointment of counsel at this time. Petitioner’s
motion is denied without prejudice to reassertion.

      IT IS THEREFORE ORDERED that:

      1.    Petitioner’s Motion for Appointment of Counsel (filing no. 3) is
denied without prejudice to reassertion.

      2.     Upon initial review of the habeas corpus petition (filing no. 10), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court with the
exception of Claim Six. Claim Six is dismissed.

       3.    By February 4, 2019, Respondents must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: February 4, 2019: deadline for Respondents to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondents elect to file a motion for summary judgment, the
following procedures must be followed by Respondents and Petitioner:

             A.    The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”



                                          4
C.   Copies of the motion for summary judgment, the designation,
     including state court records, and Respondents’ brief must be
     served on Petitioner except that Respondents are only required
     to provide Petitioner with a copy of the specific pages of the
     record that are cited in Respondents’ motion and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.

D.   No later than 30 days following the filing of the motion for
     summary judgment, Petitioner must file and serve a brief in
     opposition to the motion for summary judgment. Petitioner may
     not submit other documents unless directed to do so by the
     court.

E.   No later than 30 days after Petitioner’s brief is filed,
     Respondents must file and serve a reply brief. In the event that
     Respondents elect not to file a reply brief, they should inform
     the court by filing a notice stating that they will not file a reply
     brief and that the motion is therefore fully submitted for
     decision.

F.   If the motion for summary judgment is denied, Respondents
     must file an answer, a designation and a brief that complies
     with terms of this order. (See the following paragraph.) The
     documents must be filed no later than 30 days after the denial
     of the motion for summary judgment. Respondents are
     warned that failure to file an answer, a designation and a



                            5
                  brief in a timely fashion may result in the imposition of
                  sanctions, including Petitioner’s release.

       4.   If Respondents elect to file an answer, the following procedures must
be followed by Respondents and Petitioner:

            A.    By February 4, 2019, Respondents must file all state court
                  records that are relevant to the cognizable claims. See, e.g.,
                  Rule 5(c)-(d) of the Rules Governing Section 2254 Cases in the
                  United States District Courts. Those records must be contained
                  in a separate filing entitled: “Designation of State Court
                  Records in Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondents must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exhaust
                  state remedies, a procedural bar, non-retroactivity, a statute of
                  limitations, or because the petition is an unauthorized second or
                  successive petition. See, e.g., Rules 5(b) and 9 of the Rules
                  Governing Section 2254 Cases in the United States District
                  Courts.

            C.    Copies of the answer, the designation, and Respondents’ brief
                  must be served on Petitioner at the time they are filed with the
                  court except that Respondents are only required to provide
                  Petitioner with a copy of the specific pages of the designated
                  record that are cited in Respondents’ answer and brief. In the
                  event that the designation of state court records is deemed

                                        6
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days after Respondents’ brief is filed,
                  Petitioner must file and serve a brief in response. Petitioner
                  must not submit any other documents unless directed to do so
                  by the court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondents must file and serve a reply brief. In the event that
                  Respondents elect not to file a reply brief, they should inform
                  the court by filing a notice stating that they will not file a reply
                  brief and that the merits of the petition are therefore fully
                  submitted for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  March 4, 2019: check for Respondents’ answer and separate
                  brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 19th day of December, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge


                                         7
